FILED
                              NOT FOR PUBLICATION                           JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YANTING LIU; YANER LIU,                          No. 08-71725

               Petitioners,                      Agency Nos.         A098-448-363
                                                                     A098-448-480
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Yanting Liu and Yaner Liu, natives and citizens of China, petition for

review of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s decision denying their application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies in Yanting’s testimony regarding her husband’s visits

and the timing of her alleged pregnancy. See Li v. Ashcroft, 378 F.3d 959, 962 (9th

Cir. 2004). Petitioners’ explanation that Yanting was confused does not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, petitioners’ asylum and withholding of removal

claims fail. See Farah, 348 F.3d at 1156.

      PETITION FOR REVIEW DENIED.




                                            2                                   08-71725